Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the "right to exclude" granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321 (c) or 1.321 (d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement.
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).
Claims 2-21 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-30 of U.S. Patent No. 7,769,942. Although the conflicting claims are not identical, they are not patentably distinct from each other because it covers the same invention. The instant claims 2-21 fall entirely within the scope of claims 1-30 of U.S. Patent No. 7,769,942 or, in other words, the instant claims 2-21 are obvious over claims 1-30 of U.S. Patent No. 7,769,942.
 Claims 2-21 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-16 of U.S. Patent No. 8,541,495. Although the conflicting claims are not identical, they are not patentably distinct from each other because it covers the same invention. The instant claims 2-21 fall entirely within the scope of claims 1-16 of U.S. Patent No. 8,541,495 or, in other words, the instant claims 2-21 are obvious over claims 1-16 of U.S. Patent No. 8,541,495.
Claims 2-21 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-19 of U.S. Patent No. 9,355,021. Although the conflicting claims are not identical, they are not patentably distinct from each other because it covers the same invention. The instant claims 2-21 fall entirely within the scope of claims 1-19 of U.S. Patent No. 9,355,021, or, in other words, the instant claims 2-21 are obvious over claims 1-19 of U.S. Patent No. 9,355,021.
Claims 2-21 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-18 of U.S. Patent No. 10,268,619. Although the conflicting claims are not identical, they are not patentably distinct from each other because it covers the same invention. The instant claims 2-21 fall entirely within the scope of claims 1-18 of U.S. Patent No. 10,268,619, or, in other words, the instant claims 2-21 are obvious over claims 1-18 of U.S. Patent No. 10,268,619.
Claims 2-21 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-17 of U.S. Patent No. 11,194,749. Although the conflicting claims are not identical, they are not patentably distinct from each other because it covers the same invention. The instant claims 2-21 fall entirely within the scope of claims 1-17 of U.S. Patent No. 11,194,749 or, in other words, the instant claims 2-21 are obvious over claims 1-17 of U.S. Patent No. 11,194,749.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

 (e) the invention was described in (1) an application for patent, published under section 122(b), by another filed in the United States before the invention by the applicant for patent or (2) a patent granted on an application for patent by another filed in the United States before the invention by the applicant for patent, except that an international application filed under the treaty defined in section 351(a) shall have the effects for purposes of this subsection of an application filed in the United States only if the international application designated the United States and was published under Article 21(2) of such treaty in the English language.


Claims 2-21 are rejected under pre-AIA  35 U.S.C. 102(e) as being anticipated by Grohoski et al.(US 7,290,116).
Regarding claim 2, Grohoski discloses an integrated circuit (IC) chip, comprising: control interface circuitry for coupling to multiple memory access requestors(Column 5, Lines 4-6, Each processor core is in communication with crossbar 34); memory interface circuitry for coupling to multiple groups of memory resources(Column 5, Lines 4-6, crossbar 34, which manages data flow between cores 36 and the shared L2 cache 33); and switching circuitry to switchably interconnect the multiple memory access requestors to the multiple groups of memory resources(Column 5, Lines 12-15, In one embodiment, crossbar 34 may include logic (such as multiplexers or a switch fabric, for example) that allows any core 36 to access any bank of L2 cache 33, each bank having memory cells).
Regarding claim 3, Grohoski discloses the IC chip of claim 2, wherein: the switching circuitry, within a first time interval, is to couple any one of the memory access requestors via the control interface circuitry exclusively to any of the multiple groups of memory resources via the memory interface circuitry(Column 5, Lines 12-15, In one embodiment, crossbar 34 may include logic (such as multiplexers or a switch fabric, for example) that allows any core 36 to access any bank of L2 cache 33, each bank having memory cells).
Regarding claim 4, Grohoski discloses the IC chip of claim 3, wherein: the switching circuitry, within a second time interval that at least partially overlaps with the first time interval, is to couple each of the other memory access requestors via the control interface circuitry exclusively to another of the multiple groups of memory resources via the memory interface circuitry(Column 5, Lines 54-57, The L2 cache 50 includes eight banks that are shared by the processor cores. It should be appreciated that, by sharing L2 cache banks, concurrent access may be made to the multiple banks, each bank having memory cells).
Regarding claim 5, Grohoski discloses the IC chip of claim 2, wherein the switching circuitry comprises: crossbar switching circuitry(Column 5, Lines 12-15, In one embodiment, crossbar 34 may include logic (such as multiplexers or a switch fabric, for example) that allows any core 36 to access any bank of L2 cache 33, each bank having memory cells).
Regarding claim 6, Grohoski discloses the IC chip of claim 2, wherein the memory interface circuitry includes: at least one command/address (C/A) transfer circuit(Column 6, Lines 11-14, implement an input queue 51 for holding requests arriving from the crossbar, and an output queue 52 for buffering results to be sent to the crossbar).
Regarding claim 7, Grohoski discloses the IC chip of claim 2, wherein the memory interface circuitry includes: at least one data transfer circuit(Column 6, Lines 11-14, implement an input queue 51 for holding requests arriving from the crossbar, and an output queue 52 for buffering results to be sent to the crossbar).
Regarding claim 8, Grohoski discloses the IC chip of claim 2, wherein: the memory interface circuitry is to communicate with the multiple groups of memory resources via a dynamic random access memory (DRAM) protocol(Column 4, Lines 19-20,  used in connection with other categories of memory products, including without limitation, DRAM, ROM, flash, PLA and the like, whether integrated within a VLSI system, cache or non-cache, or a stand alone memory device).
Regarding claim 9, Grohoski discloses the IC chip of claim 2, realized as a buffer IC chip to buffer signals transferred between the multiple memory access requestors and the multiple groups of memory resources(Column 6, Lines 11-14, implement an input queue 51 for holding requests arriving from the crossbar, and an output queue 52 for buffering results to be sent to the crossbar).
Regarding claim 10, Grohoski discloses the An integrated circuit (IC) buffer device to buffer signals transferred between multiple memory access requestors and multiple groups of memory resources, the IC buffer device comprising: a primary interface for coupling to the multiple memory access requestors; a secondary interface for coupling to the multiple groups of memory devices; and crossbar switching circuitry to switchably interconnect a selected one of the multiple memory access requestors to a selected one of the multiple groups of memory resources(Column 5, Lines 12-15, In one embodiment, crossbar 34 may include logic (such as multiplexers or a switch fabric, for example) that allows any core 36 to access any bank of L2 cache 33, each bank having memory cells).
Regarding claim 11, Grohoski discloses the IC buffer device of claim 10, wherein: the crossbar switching circuitry is to switchably interconnect a primary data path associated with the selected one of the multiple memory access requestors to a secondary data path associated with the selected one of the multiple groups of memory resources(Column 5, Lines 12-15, In one embodiment, crossbar 34 may include logic (such as multiplexers or a switch fabric, for example) that allows any core 36 to access any bank of L2 cache 33, each bank having memory cells).
Regarding claim 12, Grohoski discloses the IC buffer device of claim 11, realized as an IC data buffer device(Column 6, Lines 11-14, implement an input queue 51 for holding requests arriving from the crossbar, and an output queue 52 for buffering results to be sent to the crossbar).
Regarding claim 13, Grohoski discloses the IC buffer device of claim 10, wherein: the crossbar switching circuitry is to switchably interconnect a primary command/address (C/A) path associated with the selected one of the multiple memory access requestors to a secondary C/A path associated with the selected one of the multiple groups of memory resources(Column 5, Lines 12-15, In one embodiment, crossbar 34 may include logic (such as multiplexers or a switch fabric, for example) that allows any core 36 to access any bank of L2 cache 33, each bank having memory cells).
Regarding claim 14, Grohoski discloses the IC buffer device of claim 13, realized as an IC address buffer device(Column 6, Lines 11-14, implement an input queue 51 for holding requests arriving from the crossbar, and an output queue 52 for buffering results to be sent to the crossbar).
Regarding claim 15, Grohoski discloses the IC buffer device of claim 10, wherein: the crossbar switching circuitry, within a first time interval, is to couple any one of the memory access requestors via the control interface circuitry exclusively to any of the multiple groups of memory resources via the memory interface circuitry(Column 5, Lines 54-57, The L2 cache 50 includes eight banks that are shared by the processor cores. It should be appreciated that, by sharing L2 cache banks, concurrent access may be made to the multiple banks, each bank having memory cells).
Regarding claim 16, Grohoski discloses the IC buffer device of claim 10, wherein: the crossbar switching circuitry, within a second time interval that at least partially overlaps with the first time interval, is to couple each of the other memory access requestors via the control interface circuitry exclusively to another of the multiple groups of memory resources via the memory interface circuitry(Column 5, Lines 12-15, In one embodiment, crossbar 34 may include logic (such as multiplexers or a switch fabric, for example) that allows any core 36 to access any bank of L2 cache 33, each bank having memory cells).
Regarding claim 17, Grohoski discloses a method of operating an integrated circuit (IC) buffer chip, comprising: buffering signals transferred between multiple memory access requestors and multiple groups of memory resources, the buffering signals including: coupling the multiple memory access requestors to a primary interface of the IC buffer chip; coupling the multiple groups of memory resources to a secondary interface of the IC buffer chip; and switchably interconnecting a selected one of the multiple memory access requestors to a selected one of the multiple groups of memory resources via a crossbar switch(Column 5, Lines 12-15, In one embodiment, crossbar 34 may include logic (such as multiplexers or a switch fabric, for example) that allows any core 36 to access any bank of L2 cache 33, each bank having memory cells).
Regarding claim 18, Grohoski discloses the method of claim 17, wherein the switchably interconnecting comprises: switchably interconnecting a primary data path associated with the selected one of the multiple memory access requestors to a secondary data path associated with the selected one of the multiple groups of memory resources(Column 5, Lines 12-15, In one embodiment, crossbar 34 may include logic (such as multiplexers or a switch fabric, for example) that allows any core 36 to access any bank of L2 cache 33, each bank having memory cells).
Regarding claim 19, Grohoski discloses the method of claim 17, wherein the switchably interconnecting comprises: switchably interconnecting a primary command/address (C/A) path associated with the selected one of the multiple memory access requestors to a secondary C/A path associated with the selected one of the multiple groups of memory resources(Column 5, Lines 12-15, In one embodiment, crossbar 34 may include logic (such as multiplexers or a switch fabric, for example) that allows any core 36 to access any bank of L2 cache 33, each bank having memory cells).
Regarding claim 20, Grohoski discloses the method of claim 17, wherein the switchably interconnecting comprises: within a first time interval, coupling any one of the memory access requestors via the primary interface exclusively to any of the multiple groups of memory resources via the secondary interface(Column 5, Lines 12-15, In one embodiment, crossbar 34 may include logic (such as multiplexers or a switch fabric, for example) that allows any core 36 to access any bank of L2 cache 33, each bank having memory cells).
Regarding claim 21, Grohoski discloses the method of claim 17, wherein the switchably interconnecting comprises: within a second time interval that at least partially overlaps with the first time interval, coupling each of the other memory access requestors via the primary interface exclusively to another of the multiple groups of memory resources via the secondary interface(Column 5, Lines 12-15, In one embodiment, crossbar 34 may include logic (such as multiplexers or a switch fabric, for example) that allows any core 36 to access any bank of L2 cache 33, each bank having memory cells).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NIMESH G PATEL whose telephone number is (571)272-3640.  The examiner can normally be reached on Monday-Friday, 8:15-4:15.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jaweed Abbaszadeh can be reached on 571-270-1640.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/NIMESH G PATEL/Primary Examiner, Art Unit 2185